Citation Nr: 1011724	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, to include as secondary to or aggravated by the 
Veteran's service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to the Veteran's service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to the Veteran's service-connected diabetes 
mellitus.  

4.  Entitlement to service connection for kidney failure, 
claimed as kidney failure, to include as secondary to the 
Veteran's service-connected diabetes mellitus.  

5.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as posttraumatic stress 
disorder (PTSD) or anxiety attacks.  

6.  Entitlement to service connection for gastrointestinal 
disability, claimed as Crohn's disease. 

7.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 
noncompensable.  

8.  Entitlement to an increased disability rating for 
diabetes mellitus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Regarding the Veteran's bilateral hearing loss, psychiatric 
disability, and gastrointestinal disability, a rating 
decision was issued by the RO in July 2005.  A notice of 
disagreement was received in August 2005, a statement of the 
case was issued in October 2006, and a substantive appeal was 
received in November 2006.  Regarding the Veteran's diabetes 
mellitus, a rating decision was issued by the RO in January 
2007.  A notice of disagreement was received in March 2007, a 
statement of the case was issued in September 2008, and a 
substantive appeal was received in September 2008.  Regarding 
the Veteran's peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of the left upper extremity, 
and kidney failure, a rating decision was issued by the RO in 
August 2007.  A notice of disagreement was received in 
January 2008, a statement of the case was issued in April 
2009, and a substantive appeal was received in May 2009.  
Regarding the Veteran's carpal tunnel, a rating decision was 
issued by the RO in December 2008.  A notice of disagreement 
was received in January 2009, a statement of the case was 
issued in April 2009, and a substantive appeal was received 
in May 2009.  The Veteran testified at a Board hearing at the 
RO in September 2009.  

The issues of service connection for carpal tunnel syndrome, 
for kidney failure, for an acquired psychiatric disability, 
and for gastrointestinal disability, as well as the issue of 
entitlement to an increased disability rating for bilateral 
hearing loss, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left upper extremity is not 
causally related to the Veteran's active duty service, nor is 
any peripheral neuropathy of the left upper extremity 
causally related to or aggravated by the Veteran's service-
connected diabetes mellitus.

2.  Peripheral neuropathy of the right upper extremity is not 
causally related to the Veteran's active duty service, nor is 
any peripheral neuropathy of the right upper extremity 
causally related to or aggravated by the Veteran's service-
connected diabetes mellitus.

3.  The Veteran's diabetes mellitus requires a restricted 
diet, but does not require insulin, or oral hypoglycemic 
agent.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity was 
neither incurred in nor aggravated by the Veteran's active 
duty service, nor is any peripheral neuropathy of the left 
upper extremity otherwise etiologically related to service, 
to include as secondary to the Veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

2.  Peripheral neuropathy of the right upper extremity was 
neither incurred in nor aggravated by the Veteran's active 
duty service, nor is any peripheral neuropathy of the right 
upper extremity otherwise etiologically related to service, 
to include as secondary to the Veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

3.  The criteria for a disability rating in excess of 10 
percent disabling for the Veteran's service-connected 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 
4.7 4.120, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated February 
2005, August 2006, June 2007, May 2008, and November 2008, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although part of the 
present appeal involves the issue of an initial service 
connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate the claims.  Further, the August 2006 letter, 
specifically addressing diabetes mellitus, gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

While the Veteran was apparently not specifically advised of 
the criteria for rating peripheral neuropathy, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless a claim is allowed, and 
the decision below does not do so as to the peripheral 
neuropathy issues.

Additionally, the Board notes that the Veteran's diabetes 
mellitus claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to the issues addressed on the merits in the 
following decision, the Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

With respect to the issues addressed on the merits in the 
following decision, the Board also finds that there has been 
substantial compliance with the assistance provisions set 
forth in the law and regulations.  The record in this case 
includes service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in September 2006, 
June 2007, and November 2008 regarding the Veteran's claims 
of diabetes mellitus and peripheral neuropathy.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims 
file was reviewed by the examiners and the examination 
reports set forth detailed examination findings in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, the Board finds the examinations to 
be sufficient.  Thus, the Board finds that a further 
examination is not necessary regarding those issues.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues addressed on the merits in this decision.

Analysis

Several issues before the Board involve a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Peripheral Neuropathy of the Right and Left Upper Extremities

As the evidence is substantially similar for both the upper 
extremities, the Board will address the two issues regarding 
peripheral neuropathy together.  Service treatment records 
are silent as to any complaints, treatment, or diagnosis of 
peripheral neuropathy.  On the August 1967 entrance 
examination report of medical examination, the examiner noted 
the Veteran's upper extremities as clinically normal.  On the 
June 1970 separation examination report of medical 
examination, the examiner noted the Veteran's upper 
extremities as clinically normal.  

Post service, in July 2006, a VA examiner noted no evidence 
of peripheral neuropathy during an Agent Orange examination.  

In a March 2007 VA record, the Veteran reported bilateral 
intermittent burning in the forearms lasting several days.  
He reported no numbness or tingling of the hands or fingers.  
Physical examination revealed no atrophy and intact 
peripheral nerve distributions.  EMG screening of selected 
muscles of bilateral upper extremities and paraspinal muscles 
revealed muscle membrane instability in the right deltoid 
(c5-C6) only.  The examiner noted that the electrodiagnostic 
study was abnormal.  He reported electrodiagnostic evidence 
to suggest a possible right C5/C6 radiculopathy, mildly acute 
and chronic in nature.  He also noted evidence to suggest 
mild left sensorimotor median mononeuropathy without 
conduction block at the wrist.  He opined that the Veteran's 
symptoms were limited to mild sensory changes consistent with 
a C6 distribution.  The examiner noted that this would be 
compatible with a  radiculopathy, though his symptoms are 
bilateral and the results were currently positive for right 
C5/C6 radicular findings.  

In a June 2007 VA medical record, the Veteran reported 
burning in both arms at times.  The examiner diagnosed 
diabetic neuropathy.  Diabetic neuropathy continues to be 
included in the Veteran's active problems list on the VA 
records.  

The Veteran was afforded a VA examination of the peripheral 
nerves in June 2007.  At that time, the Veteran reported 
symptoms of intermittent numbness in his fingers, primarily 
the third, fourth, and fifth digits on the left.  Inactivity 
or driving aggravated the problem.  It occurred once or twice 
per week and lasted for up to an hour.  He experienced some 
burning pain on the posterior forearm of both arms, somewhat 
worse on the left.  The examiner thoroughly examined the 
Veteran's neck and wrists and performed neurologic, motor, 
and sensory examinations.  The examiner also reviewed two EMG 
studies dated March 2007 and June 2007.  The March 2007 study 
showed possible right C5-C6 radiculopathy, mildly acute and 
chronic in nature, and evidence to suggest mild left sensory 
motor median mononeuropathy without conduction block.  The 
June 2007 study showed mild left median neuropathy at the 
wrist and a moderate left ulnar neuropathy at the elbow.  The 
examiner diagnosed the Veteran with left carpal tunnel 
syndrome and possible right C5-C6 radiculopathy.  He noted 
that intermittent muscular weakness and fatigue are felt not 
to be a neurologic symptom, but more likely related to either 
the Veteran's anemia or to his periodic periods of 
hypoglycemia.  The examiner noted that the neurologic 
problems do not appear directly related to diabetes mellitus.

The Veteran was afforded another VA examination of the 
peripheral nerves in November 2008.  The Veteran reported 
numbness and tingling of the digits of both hands, more so on 
the left than right with sparing of the little fingers, for 
two and a half to three years.  The sensation does not wake 
him up at night, but it does bother him while driving.  The 
neurological examination was normal.  An EMG revealed 
bilateral moderately severe carpal tunnel syndrome with no 
evidence of C4-T1 myotomal defect.  The examiner diagnosed 
bilateral carpal tunnel syndrome and noted in his opinion 
that the Veteran had no other evidence of neuropathy other 
than bilateral carpal tunnel syndrome.  

The Board finds that entitlement to service connection for 
peripheral neuropathy of the left and right upper extremities 
is not warranted.  The only diagnosis of neuropathy came in 
June 2007, at which time the examiner diagnosed peripheral 
neuropathy based solely on the Veteran's report of symptoms.  
The Veteran was subsequently afforded two VA examinations of 
the peripheral nerves, which included neurological testing 
and EMG studies.  Those examiners diagnosed the Veteran with 
radiculopathy and carpal tunnel syndrome rather than 
peripheral neuropathy.  As the two examiners provided a 
rationale and medical evidence as to their diagnosis, the 
Board finds the two VA opinions more probative than the June 
2007 opinion.

While acknowledging the Veteran's belief that he has a 
disability due to service, it is well established that as a 
lay person, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as numbness, 
burning, or tingling which are non-medical in nature; 
however, he is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  The preponderance of the evidence is against a 
diagnosis of peripheral neuropathy.  As seen above, the VA 
examiners diagnosed the Veteran with carpal tunnel and 
radiculopathy, rather than peripheral neuropathy.  

As such, the Board finds that entitlement to service 
connection for peripheral neuropathy of the upper extremities 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Diabetes Mellitus - Increased Rating

The present appeal also involves the Veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913 
for diabetes mellitus.  38 C.F.R. § 4.120, Diagnostic Code 
7913.  Under this regulatory provision:

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities(avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated warrants a 60 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
rating;

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent disability rating;

Diabetes mellitus manageable by restricted diet only warrants 
a 10 percent disability rating.  38 C.F.R. § 4.120, 
Diagnostic Code 7913.  

Turning to the evidence, the Veteran was afforded a VA 
examination in September 2006.  At that time, the examiner 
reported that the Veteran had not had any problems with 
ketoacidosis or hypoglycemic reactions.  His weight remained 
stable and he had no restrictions of activity on account of 
his diabetes.  The Veteran had not had any treatment.  The 
examiner diagnosed diabetes mellitus type II and noted no 
apparent complications.  

During the September 2009 hearing before the Board, the 
Veteran testified that he does not use any medicines such as 
oral pills or insulin.  The Veteran's doctor has requested 
that he watch his diet and exercise.  He is checked for 
diabetes yearly.  

The remainder of the medical evidence on record list diabetes 
as an active problem, but does not indicate that the Veteran 
requires insulin, or an oral hypoglycemic agent.  

To receive a disability rating in excess of 10 percent 
disabling for diabetes mellitus, the evidence must show 
diabetes mellitus requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.  38 C.F.R. 
§ 4.120, Diagnostic Code 7913.  The medical evidence and the 
Veteran's testimony verify that the Veteran does not require 
insulin or an oral hypoglycemic.  As such, entitlement to a 
disability rating in excess of 10 percent disabling for 
diabetes mellitus is not warranted.  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is not warranted.  Entitlement to 
service connection for peripheral neuropathy of the right 
upper extremity is not warranted.  Entitlement to an 
increased disability rating for diabetes mellitus, currently 
evaluated as 10 percent disabling, is not warranted.  To this 
extent, the appeal is denied. 




REMAND

In an August 2005 PTSD questionnaire, the Veteran described 
two events which are arguably capable of being corroborated 
by officially records.  First, he appears to have reported an 
enemy attack during the first week of December 1968 while 
stationed at "Long Binh Post."  Second, the Veteran 
reported the bombing of a building used as a school for 
Vietnamese officers located one block from where he was 
staying at the St. George Hotel in "Cholon" while assigned 
to the "369th Sig. Tanson Nuht Detachment."  Appropriate 
action to attempt to verify these claimed stressors is 
appropriate. 

Additionally, the Veteran and his wife testified in September 
2009 that additional records from a Dr. Adesman regarding his 
gastrointestinal disabilities are not associated with the 
claims file.  The Veteran testified that the VA sent him to 
the doctor.  As these records may be probative, the Board 
remands the issue of a gastrointestinal disability in order 
to obtain and associate these records with the claims file.  
Additionally, the Board notes that a VA examination for 
gastrointestinal disabilities has not been afforded.  The 
Veteran had complaints of diarrhea while in service.  He has 
testified that his intestinal symptoms continuously created 
difficulties from his time in service until the present time, 
specifically between his September 1970 separation from 
service and his May 1974 surgery.  As the Veteran had 
inservice complaints and post-service surgery within a few 
years after service, the Board finds that a VA examination 
would be appropriate in this case.

The Veteran was afforded a VA audiological examination in May 
2005.  The Veteran also testified during a September 2009 
hearing before the Board that his hearing loss has increased 
in severity since the 2005 examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Based on the 
Veteran's assertions of worsening hearing loss and the five 
year period between the previous examination and the current 
adjudication, the Board finds that a remand for an 
audiological examination is warranted.  

The Board also finds it necessary to remand the issue of 
service connection for carpal tunnel syndrome.  The Board 
notes that the record contains two medical examinations that 
address the Veteran's carpal tunnel.  In both opinions, the 
examiners failed to address the issue of whether the 
Veteran's diabetes mellitus aggravated the Veteran's carpal 
tunnel.  In June 2007, the examiner opined that the Veteran's 
neurologic problems do not appear directly related to 
diabetes mellitus, although diabetes mellitus is known to 
aggravate nerve entrapment syndromes such as carpal tunnel 
syndrome.  The examiner noted that diabetes mellitus may 
aggravate carpal tunnel, but did not indicate whether it did 
actually aggravate the disability in this case.  The Veteran 
was also afforded a VA examination of the peripheral nerves 
in November 2008.  The examiner diagnosed bilateral carpal 
tunnel syndrome.  He opined that as the Veteran has no other 
evidence of neuropathy other than bilateral carpal tunnel 
syndrome, it is as likely as not that the bilateral carpal 
tunnel syndrome is not significantly related to the Veteran's 
service-connected diabetes mellitus.  Again, although perhaps 
intended to be implied in the opinion, aggravation is not 
specifically addressed.  

As seen in Allen v. Brown, secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a non-service- connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Therefore the Board finds that a remand is 
appropriate under the circumstances to further develop the a 
medical opinion in regards to aggravation.

Additionally, the Board notes conflicting evidence regarding 
the Veteran's claim of entitlement to service connection for 
kidney failure.  The Board notes that a July 2006 Agent 
Orange examination noted evidence of nephropathy, including 
positive microalbumin found in urinalysis results.  In a 
September 2006 VA diabetic examination however, the examiner 
found a urinalysis to be negative and noted that the Veteran 
had no apparent complications of his diabetes.  As the 
evidence regarding kidney disease is not clear, the Board 
finds that an examination is necessary to determine whether 
diabetic nephropathy or other kidney disabilities are present 
and related to the Veteran's diabetes.  

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the issues dealing with 
carpal tunnel syndrome, kidney failure, 
psychiatric disability, gastrointestinal 
disability, and bilateral hearing loss, 
the RO should review all VCAA notices to 
ensure proper compliance with such notice 
requirements. 

2.  The RO should then take appropriate 
action to request all pertinent medical 
records from Dr. Adesman regarding the 
Veteran's gastrointestinal disability.

3.  The RO should forward the Veteran's 
service personnel records to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) (formerly USASCURR) with a request 
for verification of the Veteran's claims 
of an enemy attack during the first week 
of December 1968 while stationed at "Long 
Binh Post" and the 1969 bombing of a 
school near the St. George hotel in 
"Cholon" while he was assigned to the 
"369th Sig. Tanson Nuht Detachment."

4.  If, and only if, a claimed stressor is 
corroborated, the Veteran should be 
scheduled for a VA PTSD examination.  It 
is imperative that the claims file be made 
available toe the examiner for review, and 
the examiner should be furnished the 
detailed of the corroborated stressor(s).  
The examiner should then determine whether 
a diagnosis of PTSD attributable to the 
corroborated stressor(s) is warranted. 

5.  The Veteran should also be afforded a 
VA examination to ascertain the nature and 
etiology of any gastrointestinal disability 
present.  It is imperative that the claims 
file be made available to the examiner for 
review.  Any medically indicated special 
studies and tests, to include x-rays, 
should be accomplished.  

The examiner should clearly report any 
gastrointestinal disability present.  With 
regard to any disability found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disorder is causally related to the 
Veteran's service, specifically to his in-
service complaints of diarrhea and his 
testimony of continued symptoms after 
service.  A detailed rationale is 
requested.  

6.  The Veteran should be scheduled for a 
VA audiological examination to ascertain 
and evaluate the current level of the 
Veteran's bilateral hearing loss.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  The 
examiner should clearly report the extent 
of the Veteran's disability in accordance 
with VA rating criteria.  

7.  If possible, the claims file should be 
referred to the same examiner who conducted 
the November 2008 VA nerves examination.  
The examiner should extend his comments to 
include an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
diabetes mellitus aggravates the Veteran's 
carpal tunnel syndrome in this case.  A 
detailed rationale is requested.

8.  Should it not be possible for the 
November 2008 VA examiner to review the 
file, the Veteran should be afforded a new 
VA examination.  The Veteran should be 
afforded a VA examination of his carpal 
tunnel syndrome to ascertain the nature and 
etiology of his disability.  It is 
imperative that the claims file be made 
available to the examiner for review.  Any 
medically indicated special studies and 
tests, to include x-rays, should be 
accomplished.  

Regarding the Veteran's carpal tunnel 
syndrome,  the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder is 
proximately due to the Veteran's service or 
to the Veteran's diabetes mellitus.  The 
examiner should also address whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that such disorder 
is aggravated by the Veteran's diabetes 
mellitus.  A detailed rationale is 
requested.

9.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any kidney disability.  It is 
imperative that the claims file be made 
available to the examiner for review.  Any 
medically indicated special studies and 
tests, to include x-rays, should be 
accomplished.  

The examiner should clearly report any 
kidney disability present.  With regard to 
any kidney disability found, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that such disorder 
is causally related to the Veteran's 
service or to the Veteran's diabetes 
mellitus.  The examiner should also address 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disorder is aggravated by the 
Veteran's diabetes mellitus.  A detailed 
rationale is requested.

10.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if the 
claims remaining on appeal may be granted 
on any basis.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


